Cuyahoga County, No. 60531. Pursuant to this court’s order that an independent psychiatric expert be appointed for the purpose of determining the appellant’s competency to waive further legal proceedings challenging the death penalty imposed upon him,
IT IS ORDERED by the court, sua aponte, effective January 4,1996, that Phillip J. Resnick, M.D.,' Professor of Psychiatry, Case Western Reserve University, and Director of Forensic Psychiatry, University Hospitals of Cleveland, be appointed as the independent psychiatric expert at a rate of $300 per hour, which rate shall also apply to travel time.